Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. National Phase Application of International Application No. PCT/EP2019/053649, filed February 14, 2019, which claims priority to European Application EP 18176976.1, filed June 11, 2018, and European Application No. EP 18157083.9, filed February 16, 2018 that is hereby acknowledged by the Examiner.


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Sally Teng on 08/22/2022.
The application has been amended as follows: IN THE CLAIMS: 
Claims 5 and 15 have been amended (see attached claim listing).
Claims 17 and 18 are newly added claims.



Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a mutated parvovirus structural protein, comprising at least one insertion comprising a sequence of at least six consecutive amino acids comprised within amino acids 320 to 641 of human HSP70i that is free of the prior art of record. The closest prior art, citing (WO2008145400), discloses the insertion of tolerogen- derived epitopes at positions |-453 and/or |-587 of AAV2 VP3. The modified structural protein is used as vaccine for the treatment of allergic disease but does not teach or suggest a mutated parvovirus structural protein comprising a sequence of at least six consecutive amino acids comprised within amino acids 320 to 641 of human HSP70i.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLAIM LISTING WITH EXAMINER’S AMENDMENT:

	5.	(Currently Amended) 	The mutated parvovirus structural protein according to claim 1, wherein the mutated parvovirus structural protein is derived from AAV.


	15. 	(Currently Amended)  The composition according to claim 14, wherein the autoimmune and/or inflammatory disease is selected from vitiligo, alopecia, arthritis, psoriasis, lupus erythematosus, multiple sclerosis, Parkinson’s disease, autoimmune diabetes, graft versus host disease, Neuromyelitis optica (NMO), Acute optic neuritis (AON), oophorytis, and tumors expressing HSP70. 

	17.	(New)	The mutated parvovirus structural protein according to claim 5, wherein the AAV protein is AAV2.

	18.	(New)	The composition according to claim 15, wherein the arthritis is rheumatoid arthritis.


/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648